Appeal from a. decision and award of the Workmen’s Compensation Board. Claimant’s regular work was as a “shaper” in an automobile plant. He prepared dies while sitting at a machine; and in lifting operations involved in this regular work he had mechanical assistance. On December 12, 1956 he was directed to assist in the “heat treating” department. This involved the carrying of 12 dies, each weighing a maximum of 17 pounds, through an aisle approximately 30 to 35 feet long. The dies had been heated to a temperature of 1,800 degrees. They had to be handled with tongs and so carried as to be kept a safe distance away from the body. Although decedent had done this work on one day a month before and had previously done it occasionally, it was unusual work for him; and the medical proof is that it subjected him to strain which precipitated a myocardial infarction from which he died. A physician expressed unequivocally the opinion that this effort was “ a precipitating factor in the development of the myocardial infarction ”. The record sustains the decision. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.